     Case 2:20-cv-00413-JAM-KJN Document 10 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CHAPPA,                                  No. 2:20-cv-0413 JAM KJN P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    VANGERWIN, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate, proceeding without counsel and in forma pauperis.

18   Plaintiff seeks relief pursuant to 42 U.S.C. § 1983. By order filed March 30, 2020, plaintiff’s

19   complaint was dismissed and sixty days leave to file an amended complaint was granted. Sixty

20   days from that date have now passed, and plaintiff has not filed an amended complaint, or

21   otherwise responded to the court’s order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                       1
     Case 2:20-cv-00413-JAM-KJN Document 10 Filed 06/11/20 Page 2 of 2

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: June 10, 2020

 4

 5

 6   /chap0413.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
